Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Procedural History
This Office action addresses original U.S. Application No. 12/577,684 (hereinafter the "'684" application) issuing as U.S. Patent No. 8,555,054 B2 to Kuo et al. (hereinafter the "Kuo" patent) on October 8, 2013.  Based upon review of the '684 application, the application was filed on Oct. 12, 2009.  
The Kuo patent issued with original claims 1-19.  
The present reissue application was filed as U.S. Application No. 14/877,503 on September 16, 2016 as a reissue of the Kuo patent.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Kuo patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
A Preliminary Amendment, filed concurrently with the reissue application, amended various original claims and added new claims 20-60. 
A non-final Office action, rejecting claims 1-60, was mailed on April 6, 2018.  
In response, the Applicant conducted a Personal Interview on June 27, 2018 and filed an Amendment on July 16, 2018, amending various claims and presenting arguments as to why the amended claims distinguished over the applied prior art.
A final Office action was mailed June 21, 2019 rejecting claims 1-60.

The Applicant also filed an after-final Amendment on August 19, 2019, amending various claims and presenting arguments as to why the amended claims distinguished over the applied prior art.
An Advisory Action was mailed September 12, 2019 entering the Amendment and withdrawing all rejections except a 35 USC 251 rejection based on the defective Reissue Declaration.  A Petition Decision was mailed December 6, 2019 denying the requested relief to accept the defective Reissue Declaration.
In response, on December 19, 2019, the Applicant filed a request for continued examination (“RCE”) with an accompanying Amendment, which was a copy of the said after-final Amendment and a corrected Substitute Reissue Declaration.
 A non-final Office action was mailed April 22, 2021 withdrawing the 35 USC 251 rejection based on a defective declaration.  However, the RCE Amendment was objected to for failing to provide the specific teachings to the specific amended limitations of the claims.  For similar reasons, the RCE Amendment presented new matter issues and did not meet the reissue “original patent” requirement.  Thus, claims 1-60 were rejected under 35 USC 112 and 251 due to new matter issues.
In response, the Applicant filed an Amendment on May 20, 2021 (the “Amendment”) correcting various typographical errors and argument pointing to specific teachings corresponding to the specific amended limitations of the claims.
For the reasons discussed below, the Examiner finds the Applicant’s arguments provide specific teachings to the specific amended limitations of the claims.  Thus, the 35 USC112 and 251 new matter rejections are withdrawn.


Response to Amendment/Arguments
Regarding said Amendment, the Applicant set forth substantial and specific mappings of the amended claim limitations to specific sections of the specification.  See, e.g., the mapping table on pages 16-90 of said Amendment.  The Examiner has inspected said mapping table and finds the Applicant’s statement of support to support specifically the amended limitations of the claims.  Thus, all prior 35 USC 112 and 251 rejections based upon new matter are withdrawn.

Allowable Subject Matter
Claims 1-60 are allowed.


Reasons for Allowance
	See both the non-final Office action (mailed April 22, 2021) and the Advisory Action (mailed September 12, 2019) for further details regarding the Examiner’s reasons for withdrawing all prior rejections not addressed in this Office action.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance."






Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Dong patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:  /DAVID E ENGLAND/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    /M.F/Supervisory Patent Examiner, Art Unit 3992